Case 1:15-cr-00048-TFM-B Document 291 Filed 08/10/20 Page 1 of 1                      PageID #: 1068




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 UNITED STATES OF AMERICA                       )
                                                )
 v.                                             )      CRIMINAL NO. 15-CR-00048-TFM
                                                )
 MEOSHI NELSON                                  )


                                        ORDER
         Pending before the Court are Defendant Meoshi Nelson’s Motion to be Place Defendant

  Under House Arrest and Ankle Monitoring Due to Covid-19 (doc. 286), Defendant Meoshi

  Nelson’s Amended Motion to be Place Defendant Under House Arrest and Ankle Monitoring Due

  to Covid-19 (doc. 288), and the United States’ Response to Nelson’s Request for Early Release

  (doc. 290). Defendant Meoshi Nelson’s Motion to be Place Defendant Under House Arrest and

  Ankle Monitoring Due to Covid-19 (doc. 286), and Defendant Meoshi Nelson’s Amended Motion

  to be Place Defendant Under House Arrest and Ankle Monitoring Due to Covid-19 (doc. 288) are

  DENIED for the reasons stated in United States’ Response to Nelson’s Request for Early Release

  (doc. 290). The Court finds that it has the power to grant the relief sought but declines to do so.

         DONE and ORDERED this 10th day of August, 2020.

                                                /s/Terry F. Moorer
                                                TERRY F. MOORER
                                                UNITED STATES DISTRICT JUDGE
